DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 4-17 are pending. Claims 12-17 are withdrawn. Claims 1-3 are cancelled. Amendments to claim 4 filed on 01/28/2021 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2018/0141834 (hereinafter called Wessling) in view of US pre-grant patent publication no. 2019/0240623 (hereinafter called Beh).

Regarding claim 4, Wessling discloses a tandem deionization system comprising: a first FCDI module (reads on a deionization cell) comprising: an anolyte in an anode compartment; a catholyte in a cathode compartment; at least one deionization compartment comprising a solution comprising cations and anions between the anode compartment and the cathode compartment, wherein the deionization compartment is bounded by an anion exchange membrane on an anode side of the deionization compartment and by a cation exchange membrane on a cathode side of the deionization compartment; an anode in electrical communication with the anolyte in the anode compartment; and a cathode in electrical communication with the catholyte in the cathode compartment (see Fig. 6 and paragraph 0021).

Wessling further discloses an ion-accumulation cell comprising: an anolyte in an anode compartment; a catholyte in a cathode compartment; at least one ion-accumulation compartment comprising a solution between the anode compartment and the cathode 

Wessling further discloses two conduits connecting the anode compartment of the deionization cell and the cathode compartment of the ion-accumulation cell, wherein the two conduits allow the anolyte from the deionization cell to circulate into the cathode compartment of the ion- accumulation cell and the catholyte from the ion-accumulation cell to circulate into the anode compartment of the deionization cell (see Fig. 6 and paragraph 0021); and one or more conduits connecting the cathode compartment of the deionization cell to the anode compartment of the ion-accumulation cell, wherein the one or more conduits allow the catholyte from the deionization cell to circulate into the anode compartment of the ion- accumulation cell and the anolyte from the ion-accumulation cell to circulate into the cathode compartment of the deionization cell (see Fig. 6 and paragraph 0021). 

The embodiment shown in Fig. 6 does not disclose the anolyte comprising a reduced species and an oxidized species of a redox couple; and the catholyte comprising the reduced species and the oxidized species of the redox couple.

However, Wessling discloses in an embodiment shown in Fig. 7 that the anolyte comprises a redox couple which necessarily has a reduced species and an oxidized species; and that the catholyte comprises a redox couple which necessarily has a reduced species and an oxidized species (see paragraph 0039). Wessling further discloses that use of a redox couple facilitates 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wessling in Fig. 6 by adding a reduced species and an oxidized species of a redox couple to the anolyte and catholyte the apparatus of Fig.  6 as taught by Wessling in paragraph 0039 with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification, because Wessling teaches that the advantage of the modification would be separation of smaller from larger organic acids, bases and amphoteric molecules (see paragraph 0039).

Wesseling does not explicitly teach that the redox couple is a dissolved redox couple.

Beh teaches that dissolved redox couples are more easily transported from one side of the electrochemical cell to the other as compared with solid redox carriers (see paragraph 0043). Beh further teaches that effective redox carrier possesses should remain highly water-soluble in oxidized and reduced forms (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wesseling by substituting the undissolved redox couple with a dissolved redox couple as taught by Beh. The person with ordinary skill in the art would have been motivated to make this modification, because Beh teaches that effective redox carrier possesses should remain highly water-soluble in oxidized and reduced forms (see paragraph 0044).



Regarding claims 7 and 11, Wessling further discloses that the solution in the deionization compartment comprises salinated water containing chloride anions (see paragraph 0076).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2018/0141834 (hereinafter called Wessling) in view of US pre-grant patent publication no. 2019/0240623 (hereinafter called Beh), as shown for claim 4 above, and further in view of US pre-grant patent publication no. 2017/0250434 (hereinafter called Gennett).

Wessling in view of Beh does not disclose that the reduced species is TEMPOL and the oxidized species is TEMPOL+.  

Gennett teaches that a suitable redox couple has TEMPOL as the reduced species and TEMPOL+ as the oxidized species (see paragraph 0063).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wessling in view of Beh by using a redox couple that has TEMPOL as the reduced species and TEMPOL+ as the oxidized species as taught by Gennett (see paragraph 0063) with a reasonable expectation of success and with predictable results. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).   

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 4 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Allowable Subject Matter 

Claims 8-10 are objected to as being dependent upon the rejected base claim 4 but would be allowable if rewritten in independent form including all of the limitations of the base claim 4 and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the inventions of claims 8 and 9 as a whole, including the limitation that at least one of the anode of the deionization cell and the anode of the ion-accumulation cell is a photoanode.

The prior art of record does not teach or render obvious the invention of claim 10 as a whole, including the limitation that at least one of the cathode of the deionization cell and the cathode of the ion-accumulation cell is a photocathode.  


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SALIL JAIN/Examiner, Art Unit 1795